Citation Nr: 0202809	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating for 
postoperative residuals of right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1971 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a Travel Board hearing before the 
undersigned Member in January 2002.  A transcript of that 
hearing is associated with the claims folder.  

During that hearing, the veteran raised the issue of service 
connection for depression as secondary to his service-
connected disabilities.  This issue has not been addressed by 
the RO and is not inextricably intertwined the issue 
currently on appeal.  The matter is therefore referred to the 
RO for the appropriate action. 

In a January 1999 rating decision, the RO denied the 
veteran's September 1998 claim for a total disability rating 
based on individual unemployability.  Review of the claims 
folder reveals no written communication from the veteran or 
his representative within the applicable time period that 
would place that issue in appellate status.  See 38 C.F.R. §§ 
20.200 (appellate review is initiated by a notice of 
disagreement and completed substantive appeal after a 
statement of the case has been furnished), 20.201 (definition 
of notice of disagreement), 20.302(a) (time limit for filing 
notice of disagreement).  Therefore, the issue of entitlement 
to a total disability rating based on individual 
unemployability is not currently before the Board.  However, 
the Board notes that the RO again denied that claim in a 
November 2001 rating decision.  If the veteran disagrees with 
the denial, he may initiate an appeal of that rating action. 




     
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The service-connected postoperative residuals of right 
inguinal hernia repair consist of pain with associated 
difficulty standing for prolonged periods and sexual 
problems.  There is no evidence of recurrent inguinal hernia.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
postoperative residuals of right inguinal hernia repair have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.114, Diagnostic Code 7338 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1996 rating decision, January 1999 statement of the case, 
and supplemental statements of the case dated through April 
2001, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
April 2001 supplemental statement of the included a more 
specific discussion of the rights afforded by the VCAA.  With 
respect to the duty to assist, the RO secured VA treatment 
records, private medical records as authorized by the 
veteran, and relevant medical examinations.  During the 
January 2002 hearing, the veteran stated that he had no 
recent treatment other than at VA facilities.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for postoperative 
residuals of right inguinal hernia repair in an October 1980 
rating decision.  It assigned a noncompensable (zero percent) 
disability rating.  

The veteran submitted a claim for an increased rating in 
January 1996.  In connection with that claim, he underwent a 
VA examination in March 1996.  The examiner noted a history 
of three right inguinal hernia procedures and surgical 
treatment for persistent testicular pain.  The veteran 
complained of tenderness and a strained feeling in the right 
inguinal region with heavy exertion.  Examination revealed no 
current evidence of hernia.  There was no evidence or report 
of pain with everyday activity, food intolerance, vomiting, 
anorexia, malaise, weight loss, or generalized weakness.  

With his June 1996 notice of disagreement, the veteran 
submitted private medical records reflecting care in the 
1980s.  In a March 1998 statement, he related that he could 
not lift more than 15 to 20 pounds due to recurring hernias.  
The veteran's August 1998 statement indicated that he was 
unable to participate in many activities and has taken many 
drugs for pain without relief.  He included private medical 
records reflecting care for a variety of disorders in the 
1980s and early 1990s.  An Employer's Report of Occupational 
Disease or Injury dated in April 1991 indicated that the 
veteran suffered a pulled groin area while performed work-
related activities.  

The RO obtained additional private medical records, again 
reflecting treatment in the 1980s.  

During the September 1998 VA examination, the examiner 
reviewed the veteran's records and discussed the history 
related to right inguinal hernia repair and testicular pain.  
The veteran claimed that he could not work due to the 
presence of the inguinal hernia.  He denied any current 
testicular pain, abdominal pain, nausea, vomiting, or weight 
loss.  Physical examination was negative for abnormalities.  
In the December 1998 addendum to the examination report, the 
examiner stated that the testicular symptoms, epididymitis, 
and removal of the right testicle were not related to the 
right inguinal hernia demonstrated in service due to 
different pathophysiologies.  

The veteran's March 1999 substantive appeal indicated that he 
had constant pain in the left testicle.  The right testicle 
had been removed.  He reiterated that he had undergone three 
hernia procedures in service from 1976 to 1980.      

In April 2000, the veteran was afforded another VA 
examination.  The examiner discussed the veteran's history of 
surgical treatment.  The veteran had constant pain in the 
groin area and used a supporter and Tylenol for relief.  He 
used a cane for support when walking.  He was unable to have 
intercourse due to pain.  Examination was negative for 
hernia.  There was exquisite tenderness at the inguinal floor 
at the external canal.  There was a right testicular 
prosthesis.  The left testicle was normal to palpation.  The 
assessment was ilioinguinal neuropathy, moderate to severe, 
causing noted limitations.  

VA medical records dated through November 2000 reflected 
complaints of groin or scrotal pain but were negative for 
findings of or treatment for inguinal hernia.  Notes dated in 
April 1998 referred to evidence of possible nerve entrapment.  
Although the records showed treatment for multiple disorders, 
including gastrointestinal complaints, there was no evidence 
of relationship to the service-connected inguinal hernia.  

The RO established service connection for ilioinguinal 
neuropathy rated as 10 percent disabling in a November 2001 
rating action.    

The veteran testified at a Travel Board hearing in January 
2002.  He went to a VA medical center for care.  He did not 
receive medication, but was told to take Tylenol.  He used a 
cane and a truss for the hernia.  The cane alleviated 
pressure on the right side.  The veteran had constant pain 
and some numbness in the area.  He was unable to lift or 
perform other activities.  He could stand for only 15 to 20 
minutes before he had to take a break.  The veteran had been 
primarily employed as a security guard and the disability 
affected his ability to work, though he was almost always 
employed on a full-time basis.  He was participating in a 
state vocational rehabilitation program and planned to apply 
for Social Security disability.  The veteran had no surgeries 
in recent years and no plans for future surgery.  The VA 
doctor told him there was nothing he could do.  The primary 
residual of the hernia surgery was pain with associated 
sexual and psychological problems.      


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently evaluated under 
Diagnostic Code (Code) 7338, inguinal hernia.  38 C.F.R. § 
4.114.  A noncompensable rating is assigned when inguinal 
hernia is not operated but remediable or when it is small, 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation is in order for postoperative, recurrent inguinal 
hernia that readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted when inguinal hernia 
is small, postoperative, and recurrent, or unoperated and 
irremediable and not well supported by truss, or not readily 
reducible.

In this case, there is no objective evidence of recurrent 
hernia.  Absent such evidence, the disability generally does 
not meet the criteria for a 10 or 30 percent rating under 
Code 7338.  38 C.F.R. § 4.7.  However, the veteran 
subjectively complains of constant pain that affects sexual 
performance and the ability to stand or walk, which in turns 
impacts the ability to work.  He uses a cane and a truss to 
alleviate pain and pressure.  The Board notes that the 
etiology of the pain is unclear from the record.  The 
veteran's service-connected disabilities include residuals of 
hernia surgery and ilioinguinal neuropathy.  The November 
2001 rating decision showed that the evaluation for the 
latter disability is based on complaints and treatment of 
inguinal pain.  In addition, he has suffered from recurrent 
epididymitis with removal of the right testicle, which is not 
shown to be related to service or to the service-connected 
right inguinal hernia repair.  Considering this ambiguity, 
and resolving doubt in the veteran's favor, the Board finds 
that the evidence supports no more than a 10 percent 
disability rating for postoperative residuals of right 
inguinal hernia repair.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.114, Code 7338.     

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.   The record reveals no recent 
hospitalization for treatment of right inguinal hernia.  In 
addition, although the veteran alleges that the disability 
interferes with his ability to work, he concedes that he has 
nearly always been employed since his separation from 
service.  He has not submitted any evidence showing loss of 
employment or loss of time from work due to the service-
connected disability.  Absent such evidence, submission of 
the claim for extra-schedular consideration is not in order.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
postoperative residuals of right inguinal hernia repair is 
granted.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

